Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 30 August 2022 wherein: claims 1-12, 14, and 21-28 are canceled; claims 29-36 are newly added; claims 13, 15-20 and 29-36 are pending.

Election/Restrictions
Newly submitted claims 29-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 29-33 correspond to claims 24-28, respectively, which were not part of the elected invention (see requirement for restriction issued 18 February 2022 and Applicant’s response filed 08 April 2022). Claim 34 is dependent upon claim 31 and as such is also directed to the non-elected invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.
Accordingly, claims 29-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Examiner acknowledges: the prior 35 USC 112(b) rejections have been overcome by amendment; the claims no longer invoke 35 USC 112(f) due to amendment.
While allowable subject matter was indicated in the prior Office Action, the allowable subject matter was based on limitations included in claim 13 under 35 USC 112(f); since claim 13 no longer invokes 35 USC 112(f), these limitations are no longer present. The closest prior art was cited in the prior Office Action, but no arguments against the descriptions of the cited prior art have been presented. Accordingly, new rejections for the claims are provided below due to the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13, 15, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saegusa (JP 2016-022061 A; a translated copy is attached with the Office Action issued 11 May 2022) in view of Al-Khalidy (US 2006/0262899 A1).

	Regarding claim 13, Saegusa discloses a breast imaging system (1) comprising: a gantry (9); a compression system pivotably connected to the gantry (9) about a compression system axis, wherein the compression system comprises: a support platform (7) comprising a platform axis extending parallel to the compression system axis, wherein the support platform (7) is curved about the platform axis (see fig. 2); a compression element (11) comprising a flexible membrane movably disposed with respect to the platform axis (par. [0024], [0066]); an x-ray receptor (8) disposed within the support platform (7; see fig. 1-2 and 4); and a tube head (6) including an x-ray source (5) pivotably coupled to the gantry (9) for pivotable movement independent of a movement of the compression system (par. [0020]-[0029], fig. 1-5),
	Saegusa does not expressly disclose the compression element is configured to be raised and lowered relative to the platform axis.
Al-Khalidy discloses a compression element (10) comprising a pair of arms (22, 24) extending from a bracket (44) releasably connected to a compression system, wherein a flexible membrane (12; tensioned membrane as described in par. [0040]) spans the pair of arms (22,24; par. [0027]-[0035], [0040], [0046], fig. 2-3, 7), wherein the compression element (10) is configured to be raised and lowered relative to a platform axis (of 200; par. [0045], fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Saegusa in view of the teachings of Al-Khalidy so that the compression element is configured to be raised and lowered relative to the platform axis.
One would have been motivated to do so to gain an advantage recited in Al-Khalidy of providing uninterrupted access to the x-ray beam of the breast (Al-Khalidy, par. [0033]).

Regarding claim 15, Saegusa modified teaches the breast imaging system of claim 13, wherein the compression element (10) further comprises a pair of arms (22, 24) extending from a bracket (44) releasably connected to the compression system, wherein the flexible membrane (12) spans the pair of arms (22,24; par. [0027]-[0035], [0040], [0046], fig. 2-3, 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saegusa in view of the further teachings of Al-Khalidy.
One would have been motivated to do so to gain an advantage recited in Al-Khalidy of providing uninterrupted access to the x-ray beam of the breast (Al-Khalidy, par. [0033]).

Regarding claim 35, Saegusa modified teaches the breast imaging system of claim 13, wherein the tube head (6) and compression system are pivotable about the compression system axis (Saegusa, par. [0020]-[0029], fig. 1-5).
	
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saegusa in view of Al-Khalidy as applied to claim 15 above, and further in view of Szpak (US 2014/0276068 A1).

Regarding claim 16, Saegusa modified teaches the breast imaging system of claim 15, but does not expressly disclose the flexible membrane comprises a plurality of flexible membranes.
Szpak discloses a breast imaging system (par. [0018], fig. 1A-2A) wherein a flexible membrane (150) comprises a plurality of flexible membranes (par. [0032]: “the patient interface system 100 can include any suitable number of frames and/or membranes 150 that can be combined in any suitable manner to optimize position, comfort, and/or scanning access to the tissue for various patients”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saegusa in view of the teachings of Szpak so that the flexible membrane comprises a plurality of flexible membranes.
One would have been motivated to do so to gain an advantage recited in Szpak of optimizing position, comfort, and/or scanning access to the tissue for various patients (see above recitation from Szpak, par. [0032]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saegusa in view of Al-Khalidy as applied to claim 15 above, and further in view of Dines (US 2003/0167004 A1).

Regarding claim 17, Saegusa modified teaches the breast imaging system of claim 15, but does not expressly disclose each arm of the pair of arms comprises a flexure sensor.
Dines discloses a breast imaging system (par. [0061]-[0063], fig. 1) wherein flexure of a membrane is sensed (par. [0094]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saegusa in view of the teachings of Dines so that each arm of the pair of arms comprises a flexure sensor.
One would have been motivated to do so to gain an advantage recited in Dines of forming accurate volumetric constructions (Dines, par. [0094]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saegusa in view of Al-Khalidy as applied to claim 15 above, and further in view of DeFreitas-2007 (US 2007/0280412 A1).

Regarding claim 18, Saegusa modified teaches the breast imaging system of claim 15, but does not expressly disclose at least one arm of the pair of arms comprises a rotatable sheath secured to the flexible membrane for varying a tension of the flexible membrane between the pair of arms.
DeFreitas-2007 discloses a compression element comprises a flexible membrane (50) and a pair of arms (52a-b), wherein the flexible membrane (50) spans the pair of arms (52a-b), wherein at least one arm of the pair of arms (each of 52a-b) comprises a rotatable sheath secured to the flexible membrane (50) for varying a tension of the flexible membrane (50) between the pair of arms (52a-b; par. [0033], fig. 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saegusa in view of the teachings of DeFreitas-2007 so that at least one arm of the pair of arms comprises a rotatable sheath secured to the flexible membrane for varying a tension of the flexible membrane between the pair of arms.
One would have been motivated to do so to gain an advantage recited in DeFreitas-2007 of improving patient comfort (par. [0013]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saegusa in view of Al-Khalidy as applied to claim 15 above, and further in view of DeFreitas-2012 (US 2012/0150034 A1).

Regarding claim 20, Saegusa modified teaches the breast imaging system of claim 16, but does not expressly disclose at least one arm of the pair of arms is laterally translatable for varying a tension of the flexible membrane between the pair of arms.
DeFreitas-2012 discloses a compression element comprising a flexible membrane (30) and a pair of arms (31a-b), wherein at least one arm of the pair of arms (both of 31a-b) is laterally translatable for varying a tension of the flexible membrane between the pair of arms (31a-b; par. [0041]-[0043], fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saegusa in view of the teachings of DeFreitas-2012 so that at least one arm of the pair of arms is laterally translatable for varying a tension of the flexible membrane between the pair of arms.
One would have been motivated to do so to gain an advantage recited in DeFreitas-2012 of allowing for increased tension to be applied to the breast in the chest area of the patient, while less tension is applied to the nipple, as is sometimes desired for improved tissue capture (DeFreitas-2012, par. [0043]).

Allowable Subject Matter
Claim(s) 19 and 36 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding claim 19, the cited prior art does not expressly disclose at least one arm of the pair of arms comprises a plurality of rotatable sheaths, each of the rotatable sheaths secured to one of the plurality of flexible membranes, and wherein each of the plurality of rotatable sheaths is configured to vary a tension of the associated flexible membrane.
The cited prior art teaches the claimed invention of claim 16 as described above. While breast imaging systems and rotatable sheaths were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Accordingly, claim 19 would be allowable.

Regarding claim 36, the claim would be allowable due to its dependence.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884